PER CURIAM.
We affirm because we do not believe the appellants have demonstrated reversible error in the trial court’s judgment, which was principally predicated upon a determination that the appellants’ conduct in keeping and training dogs for attack and security purposes constituted a nuisance in the residential neighborhood where all of the parties resided. The appellees have conceded that the judgment does not apply to the appellants’ posting of signs pursuant to the provisions of section 767.04, Florida Statutes (1981). We also construe the judgment in that fashion, and as construed, we affirm the judgment in all respects.
ANSTEAD, C.J., and HURLEY, J., concur.
BERANEK, J., dissents with opinion.